DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/08/2022 have been fully considered but they are not persuasive. Examiner has thoroughly reviewed applicant’s arguments but firmly believes the cited reference to reasonably and properly meet the claimed limitations i.e. that  associating, based on an indication that the requested communication session is terminated, the telephone number with a group of reserved telephone numbers for a time period, wherein during the time period the telephone number may be used for one or more communication sessions associated with the identifier. Examiner respectfully direct the Application to paragraphs 0068-0069, Kothari et al where discloses that the data processing system 120 can identify, select, generate or otherwise assign (i.e., reserve) a virtual phone number to the content item. The data processing system 120 may access a pool or repository 155 of available virtual phone numbers, available virtual numbers in the pool can be allocated to one or more different content providers, website providers or other entities, the pool of virtual numbers 155 can include groups of virtual numbers (i.e., group of reserved telephone numbers) where each group is pre-assigned to a corresponding content provider, website publisher, or other entity. For example, a first group of virtual numbers may already be assigned to the content provider associated with the content item, and the data processing system 120 selects the available number from the corresponding group of pre-assigned virtual numbers. In some cases, the virtual phone numbers may already be assigned to the website publisher associated with the website, and the data processing system 120 selects the available number from the corresponding group of pre-assigned virtual numbers. The virtual phone numbers may be assigned to a content campaign or a content group that includes the content item. In some implementations, the pool of virtual numbers can be used across different content providers, website publishers or entities. Allocating available virtual numbers from the pool to different entities allows the data processing system to perform load balancing, thereby reducing the total number of available virtual numbers that are maintained in the pool 155. Thus, by improving communication resource allocation, the data processing system can reduce resource consumption. In paragraphs 0024, 0059, Kothari et al discloses that the data processing system can store the allocated phone number in memory on the computing device or data processing system for a predetermined time interval e.g., 30 minutes (i.e., time period). When the stored allocated number expires (i.e., terminate), the communication tag can generate a new request for an allocated phone number. The new request can correspond to a new computing session e.g., network activity session. For example, a single computing session can contain multiple screen or page views, events, social interactions, and ecommerce transactions. A single computing device can establish multiple sessions that may occur on the same day, or over several days, weeks or months (i.e., time period). When one session ends, a new session may begin. Computing sessions can expire (i.e., terminate) based on time e.g., after 30 minutes of inactivity or at midnight. In paragraph 0073, Kothari et al discloses that The data processing system 120 can assign a termination event to the link that causes the link to terminate or expire. For example, the data processing system 120 can initiate an expiration module configured with a termination event. The data processing system 120 can initiate, configure, set, launch or otherwise execute the expiration module responsive to creating the link. The expiration module can terminate the link stored in the map data structure responsive to occurrence of the termination event. The data processing system 120 can remove the link from the map data structure 160 responsive to the termination event, causing the link to expire. The termination event can indicate a break in the computing session, termination of the computing session, or the start of a new computing session that replaces the previous computing session. The termination event, network activity session break, or identification of a second (or new) session can be based on a duration e.g., 30 minutes, 1 hour, 2 hours, time stamp for expiration of the link. 
Applicant further argument was that receiving, from a network, a request for an identifier of a user device, wherein the request comprises a telephone number associated with the user device associated with a communication session. See above further, in paragraphs 0005, 0007, Kothari et al discloses that responsive to receiving the identifier, the communication tag generates a request to a server. The generated request includes the preconfigured site identifier, the received session identifier, and the preconfigured target phone number. The server receives this request and identifies a unique virtual phone number to allocate to the request, target phone number to the allocated phone number for a predetermined amount of time. The method can include the data processing system receiving a request to allocate a phone number. The data processing system can receive the request from the communication tag. The request can include a first field comprising the communication endpoint identifier, a second field comprising the site identifier for the web site, and a third field comprising a session identifier for the computing device. The method can include the data processing system determining a virtual phone number to assign to a combination of the communication endpoint identifier provided in the first field of the request, the site identifier provided in the second field of the request, and the session identifier provided in the third field of the request. The data processing system can determine the virtual phone number responsive to the request from the communication tag. The method can include the data processing system creating, in a map data structure, a link between the virtual phone number and the combination of the communication endpoint identifier stored in the first field, the site identifier stored in the second field, and the session identifier stored in the third field. The method can include the data processing system providing the mapped virtual phone number to the computing device (for more detail see paragraphs 0022, 0057, 0065, 0069 and table 1).
Applicant further argument was that determining a time period a telephone number is associated with an identifier of a first device at a telephone registry; sending, by a network based on the time period, a request for a telephone number. See above, further, in paragraphs 0006, 0023-0024, 0073, Kothari et al discloses that the server can store the allocated phone number in memory of the data processing system or memory of the computing device for a predetermined time interval e.g., 30 minutes. When the stored allocated number time interval expires, the communication tag can generate a new request  (base on time interval expires) for an allocated phone number. The new request can correspond to a new network activity computing session. 
Additionally, the examiner has given the claim language its broadest reasonable interpretation. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Anticipatory reference need not duplicate, word for word, what is in claims; anticipation can occur when claimed limitation is “inherent” or otherwise implicit in relevant reference (Standard Havens products Incorporated v. Gencor Industries Incorporated, 21 USPQ2d 1321). Applicant always has the opportunity to amend the claims during prosecution, and broad interpreted by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).
Therefore, the previous rejection is maintained.

Examiner’s Note: The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP 2123).  Therefore, Applicant, in preparing the response, must fully consider the entire disclosure of the cited references as potentially teaching all or part of the claimed invention, including the context of the cited passages as taught by the prior art disclosed by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kothari et al (20190334976).
Regarding claim 1, Kothari et al disclose (fig. 1-5, abstract), a method comprising: 
receiving, from a network, a request for a telephone number, wherein the request comprises an identifier of a user device associated with a requested communication session (fig. 1-5, ¶ 0024, 0007, 0068-0069 and 0079, the data processing system receiving a request to allocate a phone number. The data processing system can receive the request from the communication tag, the request can include a first field comprising the communication endpoint identifier, a second field comprising the site identifier for the web site, and a third field comprising a session identifier for the computing device, the data processing system 120 may access a pool or repository 155 of available virtual phone numbers. In some implementations, available virtual numbers in the pool can be allocated to one or more different content providers, the pool of virtual numbers 155 can include groups of virtual numbers); 
determining a telephone number from a group of available telephone numbers (fig. 1-5, ¶ 0007, 0068-0069 and 0079, the data processing system may determine the virtual phone number to be an available virtual phone number, the data processing system 120 may access a pool or repository 155 of available virtual phone numbers, available virtual numbers in the pool can be allocated to one or more different content providers, the pool of virtual numbers 155 can include groups of virtual numbers);
sending, to the network, the telephone number (fig. 1-5, ¶ 0007, 0066, 0068 and 0079, database lookup using information, the allocation engine 140 may provide the virtual phone number to the communication tag that generated the request for the virtual phone number); 
associating the telephone number with a group of allocated telephone numbers (fig. 1-5, ¶ 0007, 0024, 0068-0069 and 0079, the data processing system may determine the virtual phone number to be an available virtual phone number, the data processing system 120 may access a pool or repository 155 of available virtual phone numbers, available virtual numbers in the pool can be allocated to one or more different content providers, the pool of virtual numbers 155 can include groups of virtual numbers); and 
associating, based on an indication that the requested communication session is terminated, the telephone number with a group of reserved telephone numbers for a time period, wherein during the time period the telephone number may be used for one or more communication sessions associated with the identifier (see above further, ¶ 0005, 0011, 0059, 0068-0069 and 0079, the data processing system may determine the virtual phone number to be an available virtual phone number, the data processing system 120 may access a pool or repository 155 of available virtual phone numbers, available virtual numbers in the pool can be allocated to one or more different content providers, the pool of virtual numbers 155 can include groups of virtual numbers, the expiration module can terminate the link stored in the map data structure responsive to a termination event. The data processing system can determine a termination event based on a session break. The data processing system can identify initiation of a second session subsequent to the termination event. The data processing system can generate a second identifier for the second session. In some cases, the data processing system determines the termination event based on a predetermined time interval. The termination event can be based on a change in context of web site data accessed by the computing device. The data processing system can determine the termination event based on a change in location of the computing device exceeding a predetermined threshold distance. The data processing system can instruct the computing device to remove, from memory of computing device, the identifier of the session responsive to the termination event. The data processing system can receive a second request for a second identifier of a second session responsive to the termination event).
Regarding claims 3, 11, Kothari et al disclose in claim 1, further, Kothari et al disclose, wherein associating the telephone number with the group of allocated telephone numbers comprises storing an indication that the identifier is associated with the telephone number (fig. 1-5, ¶ 0007, 0068-0069 and 0079, the data processing system may determine the virtual phone number to be an available virtual phone number, the data processing system 120 may access a pool or repository 155 of available virtual phone numbers, available virtual numbers in the pool can be allocated to one or more different content providers, the pool of virtual numbers 155 can include groups of virtual numbers).
	Regarding claim 4, Kothari et al disclose in claim 1, further, Kothari et al disclose, wherein the group of allocated telephone numbers comprises telephone numbers that are in use by a user device for another communication session (¶ 0005, 0011, 0023-0024, 0068 and 0072-0073, the data processing system may determine the virtual phone number to be an available virtual phone number, the data processing system 120 may access a pool or repository 155 of available virtual phone numbers, available virtual numbers in the pool can be allocated to one or more different content providers, the pool of virtual numbers 155 can include groups of virtual numbers, the server receives this second request and identifies a unique virtual phone number to allocate to the request. The server maintains a mapping of the {site identifier, session identifier, target phone number} to the allocated phone number for a predetermined amount of time.).
	Regarding claim 5, Kothari et al disclose in claim 1, further, Kothari et al disclose, wherein the group of reserved telephone numbers comprises telephone numbers that are associated with a user device for a time period (fig. 1-5, ¶ 0005, 0011, 0059, 0068-0069 and 0079, the data processing system may determine the virtual phone number to be an available virtual phone number, the data processing system 120 may access a pool or repository 155 of available virtual phone numbers, available virtual numbers in the pool can be allocated to one or more different content providers, the pool of virtual numbers 155 can include groups of virtual numbers, the expiration module can terminate the link stored in the map data structure responsive to a termination event. The data processing system can determine a termination event based on a session break. The data processing system can identify initiation of a second session subsequent to the termination event. The data processing system can generate a second identifier for the second session. In some cases, the data processing system determines the termination event based on a predetermined time interval. The termination event can be based on a change in context of web site data accessed by the computing device. The data processing system can determine the termination event based on a change in location of the computing device exceeding a predetermined threshold distance. The data processing system can instruct the computing device to remove, from memory of computing device, the identifier of the session responsive to the termination event. The data processing system can receive a second request for a second identifier of a second session responsive to the termination event).
	Regarding claim 6, Kothari et al disclose in claim 1, further, Kothari et al disclose, wherein associating the telephone number with the group of reserved telephone numbers comprises storing an indication that the identifier is associated with the telephone number that is associated with the time period (fig. 1-5, ¶ 0005, 0011,0023-0024, 0059, 0068-0069, 0072-0073 and 0079, the data processing system may determine the virtual phone number to be an available virtual phone number, the data processing system 120 may access a pool or repository 155 of available virtual phone numbers, available virtual numbers in the pool can be allocated to one or more different content providers, the pool of virtual numbers 155 can include groups of virtual numbers, the expiration module can terminate the link stored in the map data structure responsive to a termination event. The data processing system can determine a termination event based on a session break. The data processing system can identify initiation of a second session subsequent to the termination event. The data processing system can generate a second identifier for the second session. In some cases, the data processing system determines the termination event based on a predetermined time interval. The termination event can be based on a change in context of web site data accessed by the computing device. The data processing system can determine the termination event based on a change in location of the computing device exceeding a predetermined threshold distance. The data processing system can instruct the computing device to remove, from memory of computing device, the identifier of the session responsive to the termination event. The data processing system can receive a second request for a second identifier of a second session responsive to the termination event).
	Regarding claim 7, Kothari et al disclose in claim 1, further, Kothari et al disclose, receiving, from the network, another request for a telephone number, wherein the another request comprises the identifier of the user device; determining, based on the identifier, that the identifier is associated with the telephone number assigned to the group of reserved telephone numbers; sending, to the network, the telephone number; and associating the telephone number with the group of allocated telephone numbers (fig. 1-5, ¶ 0005, 0011,0023-0024, 0059, 0068-0069, 0072-0073 and 0079, the data processing system may determine the virtual phone number to be an available virtual phone number, the data processing system 120 may access a pool or repository 155 of available virtual phone numbers, available virtual numbers in the pool can be allocated to one or more different content providers, the pool of virtual numbers 155 can include groups of virtual numbers, the expiration module can terminate the link stored in the map data structure responsive to a termination event. The data processing system can determine a termination event based on a session break. The data processing system can identify initiation of a second session subsequent to the termination event. The data processing system can generate a second identifier for the second session. In some cases, the data processing system determines the termination event based on a predetermined time interval. The termination event can be based on a change in context of web site data accessed by the computing device. The data processing system can determine the termination event based on a change in location of the computing device exceeding a predetermined threshold distance. The data processing system can instruct the computing device to remove, from memory of computing device, the identifier of the session responsive to the termination event. The data processing system can receive a second request for a second identifier of a second session responsive to the termination event).
	Regarding claim 8, Kothari et al disclose in claim 1, further, Kothari et al disclose, wherein the one or more communication sessions comprise one or more communication sessions initiated by the user device (see above) and one or more communication sessions initiated by another user device (¶ 0050, 0059, data processing system 120 can identify the second visit as corresponding to a second computing session). 
	Regarding claim 9, Kothari et al disclose in claim 1, further, Kothari et al disclose, further comprising: determining, based on an indication that another communication session associated with the telephone number is terminated, a status of the time period; associating the telephone number with the group of reserved telephone numbers if the status of the time period indicates that the time period is active; and associating the telephone number with the group of available telephone numbers if the status of the time period indicates that the time period is expired (fig. 1-5, ¶ 0005, 0011,0023-0024, 0059, 0068-0069, 0072-0073, 0079, 0107-0108, the data processing system may determine the virtual phone number to be an available virtual phone number, the data processing system 120 may access a pool or repository 155 of available virtual phone numbers, available virtual numbers in the pool can be allocated to one or more different content providers, the pool of virtual numbers 155 can include groups of virtual numbers, the expiration module can terminate the link stored in the map data structure responsive to a termination event. The data processing system can determine a termination event based on a session break. The data processing system can identify initiation of a second session subsequent to the termination event. The data processing system can generate a second identifier for the second session. In some cases, the data processing system determines the termination event based on a predetermined time interval. The termination event can be based on a change in context of web site data accessed by the computing device. The data processing system can determine the termination event based on a change in location of the computing device exceeding a predetermined threshold distance. The data processing system can instruct the computing device to remove, from memory of computing device, the identifier of the session responsive to the termination event. The data processing system can receive a second request for a second identifier of a second session responsive to the termination event). 
	Regarding claim 10, Kothari et al disclose, a method comprising: 
receiving, from a network, a request for an identifier of a user device, wherein the request comprises a telephone number associated with the user device associated with a communication session (fig. 1, ¶ 0005, 0007, 0024, 0068 and 0079, the data processing system receiving a request to allocate a phone number. The data processing system can receive the request from the communication tag, the request can include a first field comprising the communication endpoint identifier, a second field comprising the site identifier for the web site, and a third field comprising a session identifier for the computing device, the data processing system 120 may access a pool or repository 155 of available virtual phone numbers. In some implementations, available virtual numbers in the pool can be allocated to one or more different content providers, the pool of virtual numbers 155 can include groups of virtual numbers); 
determining, based on the telephone number, the identifier, wherein the identifier is associated with the telephone number in a group of reserved telephone numbers (fig. 1-5, ¶ 0007, 0068-0069 and 0079, the data processing system may determine the virtual phone number to be an available virtual phone number, the data processing system 120 may access a pool or repository 155 of available virtual phone numbers, available virtual numbers in the pool can be allocated to one or more different content providers, the pool of virtual numbers 155 can include groups of virtual numbers);
the identifier to the network, and associating the telephone number with a group of allocated telephone numbers (fig. 1-5, ¶ 0005, 0011,0023-0024, 0059, 0068-0069, 0072-0073 and 0079, the data processing system may determine the virtual phone number to be an available virtual phone number, the data processing system 120 may access a pool or repository 155 of available virtual phone numbers, available virtual numbers in the pool can be allocated to one or more different content providers, the pool of virtual numbers 155 can include groups of virtual numbers, the expiration module can terminate the link stored in the map data structure responsive to a termination event. The data processing system can determine a termination event based on a session break. The data processing system can identify initiation of a second session subsequent to the termination event. The data processing system can generate a second identifier for the second session. In some cases, the data processing system determines the termination event based on a predetermined time interval. The termination event can be based on a change in context of web site data accessed by the computing device. The data processing system can determine the termination event based on a change in location of the computing device exceeding a predetermined threshold distance. The data processing system can instruct the computing device to remove, from memory of computing device, the identifier of the session responsive to the termination event. The data processing system can receive a second request for a second identifier of a second session responsive to the termination event).
	Regarding claim 11, Kothari et al disclose in claim 1, further, Kothari et al disclose,, wherein determining the identifier comprises determining, based on a stored indication that the telephone number is associated with the identifier, the identifier (fig. 1-5, ¶ 0005, 0011,0023-0024, 0032, 0059, 0068-0069, 0072-0073 and 0079, the data processing system may determine the virtual phone number to be an available virtual phone number, the data processing system 120 may access a pool or repository 155 of available virtual phone numbers, available virtual numbers in the pool can be allocated to one or more different content providers, the pool of virtual numbers 155 can include groups of virtual numbers, the expiration module can terminate the link stored in the map data structure responsive to a termination event. The data processing system can determine a termination event based on a session break. The data processing system can identify initiation of a second session subsequent to the termination event. The data processing system can generate a second identifier for the second session. In some cases, the data processing system determines the termination event based on a predetermined time interval. The termination event can be based on a change in context of web site data accessed by the computing device. The data processing system can determine the termination event based on a change in location of the computing device exceeding a predetermined threshold distance. The data processing system can instruct the computing device to remove, from memory of computing device, the identifier of the session responsive to the termination event. The data processing system can receive a second request for a second identifier of a second session responsive to the termination event, the method can include the data processing system providing a communication tag established with a communication endpoint identifier).
Regarding claim 12, Kothari et al disclose in claim 1, further, Kothari et al disclose,, wherein the timer is associated with a time period, the method further comprising: reserving, during the time period, the telephone number for one or more communication sessions associated with the identifier, and associating, after the time period, the telephone number with the group of available telephone numbers (fig. 1-5, ¶ 0005, 0011,0023-0024, 0032, 0059, 0068-0069, 0072-0073 and 0079, the data processing system may determine the virtual phone number to be an available virtual phone number, the data processing system 120 may access a pool or repository 155 of available virtual phone numbers, available virtual numbers in the pool can be allocated to one or more different content providers, the pool of virtual numbers 155 can include groups of virtual numbers, the expiration module can terminate the link stored in the map data structure responsive to a termination event. The data processing system can determine a termination event based on a session break. The data processing system can identify initiation of a second session subsequent to the termination event. The data processing system can generate a second identifier for the second session. In some cases, the data processing system determines the termination event based on a predetermined time interval. The termination event can be based on a change in context of web site data accessed by the computing device. The data processing system can determine the termination event based on a change in location of the computing device exceeding a predetermined threshold distance. The data processing system can instruct the computing device to remove, from memory of computing device, the identifier of the session responsive to the termination event. The data processing system can receive a second request for a second identifier of a second session responsive to the termination event, the method can include the data processing system providing a communication tag established with a communication endpoint identifier).
Regarding claim 13, Kothari et al disclose in claim 1, further, Kothari et al disclose,, further comprising determining based on the telephone number that the timer is active (fig. 1-5, ¶ 0005, 0011,0023-0024, 0032, 0059, 0068-0069, 0072-0073 and 0079, the data processing system may determine the virtual phone number to be an available virtual phone number, the data processing system 120 may access a pool or repository 155 of available virtual phone numbers, available virtual numbers in the pool can be allocated to one or more different content providers, the pool of virtual numbers 155 can include groups of virtual numbers, the expiration module can terminate the link stored in the map data structure responsive to a termination event. The data processing system can determine a termination event based on a session break. The data processing system can identify initiation of a second session subsequent to the termination event. The data processing system can generate a second identifier for the second session. In some cases, the data processing system determines the termination event based on a predetermined time interval. The termination event can be based on a change in context of web site data accessed by the computing device. The data processing system can determine the termination event based on a change in location of the computing device exceeding a predetermined threshold distance. The data processing system can instruct the computing device to remove, from memory of computing device, the identifier of the session responsive to the termination event. The data processing system can receive a second request for a second identifier of a second session responsive to the termination event, the method can include the data processing system providing a communication tag established with a communication endpoint identifier).
Regarding claim 14, Kothari et al disclose in claim 1, further, Kothari et al disclose,, wherein assigning the telephone number to the group of allocated telephone numbers comprises storing an indication that the identifier is associated with the telephone number (fig. 1-5, ¶ 0005, 0011,0023-0024, 0032, 0059, 0068-0069, 0072-0073 and 0079, the data processing system may determine the virtual phone number to be an available virtual phone number, the data processing system 120 may access a pool or repository 155 of available virtual phone numbers, available virtual numbers in the pool can be allocated to one or more different content providers, the pool of virtual numbers 155 can include groups of virtual numbers, the expiration module can terminate the link stored in the map data structure responsive to a termination event. The data processing system can determine a termination event based on a session break. The data processing system can identify initiation of a second session subsequent to the termination event. The data processing system can generate a second identifier for the second session. In some cases, the data processing system determines the termination event based on a predetermined time interval. The termination event can be based on a change in context of web site data accessed by the computing device. The data processing system can determine the termination event based on a change in location of the computing device exceeding a predetermined threshold distance. The data processing system can instruct the computing device to remove, from memory of computing device, the identifier of the session responsive to the termination event. The data processing system can receive a second request for a second identifier of a second session responsive to the termination event, the method can include the data processing system providing a communication tag established with a communication endpoint identifier).
Regarding claim 15, Kothari et al disclose in claim 1, further, Kothari et al disclose, determining, based on an indication that another communication session associated with the telephone number is terminated, a status of the timer, associating the telephone number with the group of reserved telephone numbers if the status of the timer indicates that the timer is active; associating the telephone number with the group of available telephone numbers if the status of the timer indicates that the timer is expired. (fig. 1-5, ¶ 0005, 0011,0023-0024, 0059, 0068-0069, 0072-0073 and 0079, the data processing system may determine the virtual phone number to be an available virtual phone number, the data processing system 120 may access a pool or repository 155 of available virtual phone numbers, available virtual numbers in the pool can be allocated to one or more different content providers, the pool of virtual numbers 155 can include groups of virtual numbers, the expiration module can terminate the link stored in the map data structure responsive to a termination event. The data processing system can determine a termination event based on a session break. The data processing system can identify initiation of a second session subsequent to the termination event. The data processing system can generate a second identifier for the second session. In some cases, the data processing system determines the termination event based on a predetermined time interval. The termination event can be based on a change in context of web site data accessed by the computing device. The data processing system can determine the termination event based on a change in location of the computing device exceeding a predetermined threshold distance. The data processing system can instruct the computing device to remove, from memory of computing device, the identifier of the session responsive to the termination event. The data processing system can receive a second request for a second identifier of a second session responsive to the termination event).
Regarding claim 16, Kothari et al disclose in claim 1, further, Kothari et al disclose, a method comprising: 
determining a time period a telephone number is associated with an identifier of a first device at a telephone registry (fig. 1-5, ¶ 0006-0007, 0024, 0068, 0073 and 0079, the server can store the allocated phone number in memory of the data processing system or memory of the computing device for a predetermined time interval e.g., 30 minutes. When the stored allocated number time interval expires, the communication tag can generate a new request base on time interval expires for an allocated phone number. The new request can correspond to a new network activity computing session); 
sending, by a network based on the time period, a request for a telephone number (fig. 1-5, ¶ 0006-0007, 0024, 0068, 0073 and 0079, the server can store the allocated phone number in memory of the data processing system or memory of the computing device for a predetermined time interval e.g., 30 minutes. When the stored allocated number time interval expires, the communication tag can generate a new request base on time interval expires for an allocated phone number. The new request can correspond to a new network activity computing session, the data processing system receiving a request to allocate a phone number. The data processing system can receive the request from the communication tag, the request can include a first field comprising the communication endpoint identifier, a second field comprising the site identifier for the web site, and a third field comprising a session identifier for the computing device, the data processing system 120 may access a pool or repository 155 of available virtual phone numbers. In some implementations, available virtual numbers in the pool can be allocated to one or more different content providers, the pool of virtual numbers 155 can include groups of virtual numbers); 
receiving, from a telephone number registry, a telephone number, wherein the telephone number is associated with the identifier of the first device at the telephone number registry (fig. 1-5, ¶ 0007, 0068-0069 and 0079, the data processing system may determine the virtual phone number to be an available virtual phone number, the data processing system 120 may access a pool or repository 155 of available virtual phone numbers, available virtual numbers in the pool can be allocated to one or more different content providers, the pool of virtual numbers 155 can include groups of virtual numbers); 
establishing, based on the telephone number, a communication session between the first device and a second device (fig. 1-5, ¶ 0005, 0011,0023-0024, 0032, 0059, 0068-0069, 0072-0073 and 0079, the data processing system may determine the virtual phone number to be an available virtual phone number, the data processing system 120 may access a pool or repository 155 of available virtual phone numbers, available virtual numbers in the pool can be allocated to one or more different content providers, the pool of virtual numbers 155 can include groups of virtual numbers, the expiration module can terminate the link stored in the map data structure responsive to a termination event. The data processing system can determine a termination event based on a session break. The data processing system can identify initiation of a second session subsequent to the termination event. The data processing system can generate a second identifier for the second session. In some cases, the data processing system determines the termination event based on a predetermined time interval. The termination event can be based on a change in context of web site data accessed by the computing device. The data processing system can determine the termination event based on a change in location of the computing device exceeding a predetermined threshold distance. The data processing system can instruct the computing device to remove, from memory of computing device, the identifier of the session responsive to the termination event. The data processing system can receive a second request for a second identifier of a second session responsive to the termination event, the method can include the data processing system providing a communication tag established with a communication endpoint identifier); 
determining that the communication session is terminated(fig. 1-5, ¶ 0005, 0011,0023-0024, 0059, 0068-0069, 0072-0073 and 0079, the data processing system may determine the virtual phone number to be an available virtual phone number, the data processing system 120 may access a pool or repository 155 of available virtual phone numbers, available virtual numbers in the pool can be allocated to one or more different content providers, the pool of virtual numbers 155 can include groups of virtual numbers, the expiration module can terminate the link stored in the map data structure responsive to a termination event. The data processing system can determine a termination event based on a session break. The data processing system can identify initiation of a second session subsequent to the termination event. The data processing system can generate a second identifier for the second session. In some cases, the data processing system determines the termination event based on a predetermined time interval. The termination event can be based on a change in context of web site data accessed by the computing device. The data processing system can determine the termination event based on a change in location of the computing device exceeding a predetermined threshold distance. The data processing system can instruct the computing device to remove, from memory of computing device, the identifier of the session responsive to the termination event. The data processing system can receive a second request for a second identifier of a second session responsive to the termination event);
sending, based on termination of the communication session, an indication configured to cause the telephone number registry to release the telephone number (fig. 1-5, ¶ 0005, 0011,0023-0024, 0059, 0068-0069, 0072-0073 and 0079, the data processing system may determine the virtual phone number to be an available virtual phone number, the data processing system 120 may access a pool or repository 155 of available virtual phone numbers, available virtual numbers in the pool can be allocated to one or more different content providers, the pool of virtual numbers 155 can include groups of virtual numbers, the expiration module can terminate the link stored in the map data structure responsive to a termination event. The data processing system can determine a termination event based on a session break. The data processing system can identify initiation of a second session subsequent to the termination event. The data processing system can generate a second identifier for the second session. In some cases, the data processing system determines the termination event based on a predetermined time interval. The termination event can be based on a change in context of web site data accessed by the computing device. The data processing system can determine the termination event based on a change in location of the computing device exceeding a predetermined threshold distance. The data processing system can instruct the computing device to remove, from memory of computing device, the identifier of the session responsive to the termination event. The data processing system can receive a second request for a second identifier of a second session responsive to the termination event).
Regarding claim 17, Kothari et al disclose in claim 1, further, Kothari et al disclose, wherein the telephone number is associated with the identifier of the first device at the telephone number registry based on the telephone number being assigned to a group of reserved telephone numbers (fig. 1-5, ¶ 0005, 0011,0023-0024, 0059, 0068-0069, 0072-0073 and 0079, the data processing system may determine the virtual phone number to be an available virtual phone number, the data processing system 120 may access a pool or repository 155 of available virtual phone numbers, available virtual numbers in the pool can be allocated to one or more different content providers, the pool of virtual numbers 155 can include groups of virtual numbers, the expiration module can terminate the link stored in the map data structure responsive to a termination event. The data processing system can determine a termination event based on a session break. The data processing system can identify initiation of a second session subsequent to the termination event. The data processing system can generate a second identifier for the second session. In some cases, the data processing system determines the termination event based on a predetermined time interval. The termination event can be based on a change in context of web site data accessed by the computing device. The data processing system can determine the termination event based on a change in location of the computing device exceeding a predetermined threshold distance. The data processing system can instruct the computing device to remove, from memory of computing device, the identifier of the session responsive to the termination event. The data processing system can receive a second request for a second identifier of a second session responsive to the termination event).
Regarding claim 18, Kothari et al disclose in claim 1, further, Kothari et al disclose, wherein the group of reserved telephone numbers comprise telephone numbers that are associated with a user device for a time period (fig. 1-5, ¶ 0005, 0011,0023-0024, 0059, 0068-0069, 0072-0073 and 0079, the data processing system may determine the virtual phone number to be an available virtual phone number, the data processing system 120 may access a pool or repository 155 of available virtual phone numbers, available virtual numbers in the pool can be allocated to one or more different content providers, the pool of virtual numbers 155 can include groups of virtual numbers, the expiration module can terminate the link stored in the map data structure responsive to a termination event. The data processing system can determine a termination event based on a session break. The data processing system can identify initiation of a second session subsequent to the termination event. The data processing system can generate a second identifier for the second session. In some cases, the data processing system determines the termination event based on a predetermined time interval. The termination event can be based on a change in context of web site data accessed by the computing device. The data processing system can determine the termination event based on a change in location of the computing device exceeding a predetermined threshold distance. The data processing system can instruct the computing device to remove, from memory of computing device, the identifier of the session responsive to the termination event. The data processing system can receive a second request for a second identifier of a second session responsive to the termination event).
Regarding claim 19, Kothari et al disclose in claim 1, further, Kothari et al disclose,, wherein the indication configured to cause the telephone number registry to release the telephone number is further configured to cause the telephone number registry to associate the telephone number with a group of available telephone numbers or a group of reserved telephone numbers (fig. 1-5, ¶ 0005, 0011,0023-0024, 0059, 0068-0069, 0072-0073 and 0079, the data processing system may determine the virtual phone number to be an available virtual phone number, the data processing system 120 may access a pool or repository 155 of available virtual phone numbers, available virtual numbers in the pool can be allocated to one or more different content providers, the pool of virtual numbers 155 can include groups of virtual numbers, the expiration module can terminate the link stored in the map data structure responsive to a termination event. The data processing system can determine a termination event based on a session break. The data processing system can identify initiation of a second session subsequent to the termination event. The data processing system can generate a second identifier for the second session. In some cases, the data processing system determines the termination event based on a predetermined time interval. The termination event can be based on a change in context of web site data accessed by the computing device. The data processing system can determine the termination event based on a change in location of the computing device exceeding a predetermined threshold distance. The data processing system can instruct the computing device to remove, from memory of computing device, the identifier of the session responsive to the termination event. The data processing system can receive a second request for a second identifier of a second session responsive to the termination event).
Regarding claim 20, Kothari et al disclose in claim 1, further, Kothari et al disclose,, wherein determining that the communication session is terminated is based on an indication from one or more of the first device or the second device that the communication session is terminated (fig. 1-5, ¶ 0005, 0011,0023-0024, 0059, 0068-0069, 0072-0073 and 0079, the data processing system may determine the virtual phone number to be an available virtual phone number, the data processing system 120 may access a pool or repository 155 of available virtual phone numbers, available virtual numbers in the pool can be allocated to one or more different content providers, the pool of virtual numbers 155 can include groups of virtual numbers, the expiration module can terminate the link stored in the map data structure responsive to a termination event. The data processing system can determine a termination event based on a session break. The data processing system can identify initiation of a second session subsequent to the termination event. The data processing system can generate a second identifier for the second session. In some cases, the data processing system determines the termination event based on a predetermined time interval. The termination event can be based on a change in context of web site data accessed by the computing device. The data processing system can determine the termination event based on a change in location of the computing device exceeding a predetermined threshold distance. The data processing system can instruct the computing device to remove, from memory of computing device, the identifier of the session responsive to the termination event. The data processing system can receive a second request for a second identifier of a second session responsive to the termination event).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kothari et al (20190334976) in view of Varman et al.
Kothari et al discloses, the data processing system may determine the virtual phone number to be an available virtual phone number, the data processing system 120 may access a pool or repository 155 of available virtual phone numbers, available virtual numbers in the pool can be allocated to one or more different content providers, the pool of virtual numbers 155 can include groups of virtual numbers, the expiration module can terminate the link stored in the map data structure responsive to a termination event. The data processing system can determine a termination event based on a session break. The data processing system can identify initiation of a second session subsequent to the termination event. The data processing system can generate a second identifier for the second session. In some cases, the data processing system determines the termination event based on a predetermined time interval. The termination event can be based on a change in context of web site data accessed by the computing device. The data processing system can determine the termination event based on a change in location of the computing device exceeding a predetermined threshold distance. The data processing system can instruct the computing device to remove, from memory of computing device, the identifier of the session responsive to the termination event. The data processing system can receive a second request for a second identifier of a second session responsive to the termination event ((fig. 1-5, ¶ 0005, 0011,0023-0024, 0059, 0068-0069, 0072-0073 and 0079).
Regarding claim 2, Kothari et al does not specifically disclose, a round-robin cycle.
Varman et al discloses, a round-robin cycle of the telephone numbers within the group of available telephone numbers (col. 5, lines 10-19). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Kothari et al by specifically adding feature in order to enhance system performance to improving signaling overhead of mobility management, identified by the IVR function and provides unique information that is matched with the record previously created by the application to obtain the ICM data needed for the call transfer as taught by Varman et al.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAWAR IQBAL/           Primary Examiner, Art Unit 2643